Citation Nr: 1329652	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  03-24 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
degenerative joint disease (DJD/arthritis), including as 
secondary to the service-connected low back pain.

2.  Entitlement to service connection for a chronic right 
shoulder disability, identified as right shoulder strain and 
impingement syndrome, including as secondary to the service-
connected low back pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to 
December 1989, with subsequent service in the South Carolina 
Army National Guard.

This appeal to the Board of Veterans' Appeals (Board) is 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina. 

In June 2004, August 2006, November 2008, August 2010, May 
2011 and April 2013, the Board remanded the case to the 
Agency of Original Jurisdiction (AOJ) for additional 
development.  The file has been returned to the Board.  


FINDINGS OF FACT

1.  There is no competent and credible evidence the 
Veteran's current bilateral knee DJD had its onset in 
service or within one year of discharge, is related to his 
active military service, or was proximately caused by or 
aggravated by his service-connected low back pain.  

2.  There is no competent and credible evidence the 
Veteran's current chronic right shoulder disability, 
identified as right shoulder strain and impingement 
syndrome, had its onset in service or is related to his 
active military service, or was proximately caused by or 
aggravated by his service-connected low back pain.  


CONCLUSIONS OF LAW

1.  Bilateral knee DJD was not incurred in or aggravated by 
the Veteran's military service, may not be presumed to be 
and is not secondary to his service-connected low back pain.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 3.310 (prior to October 10, 2006); 
38 C.F.R. § 3.159, 3.303, 3.307, 3.309 (2013).

2.  A chronic right shoulder disability was not incurred in 
or aggravated by the Veteran's military service and is not 
secondary to his service-connected low back pain.  
38 U.S.C.A. §§ 1131, 1137, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 3.310 (prior to October 10, 2006); 38 C.F.R. 
§ 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2013)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  
The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
38 C.F.R. § 3.159(b) (2013).  These notice requirements 
apply to all five elements of a service-connection claim 
(Veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability).  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO). Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In May 2003, June 2004, December 2004, September 2006, April 
2008, May 2008 and December 2009 letters, the Veteran was 
provided notice regarding what information and evidence is 
needed to substantiate his claims for service connection, as 
well as what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.  He was also advised him of how disability 
evaluations and effective dates are assigned, and the type 
of evidence that impacts those determinations in March 2006, 
September 2006, April 2008 and December 2009 letters.  The 
claim was readjudicated in the June 2013 SSOC.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, VA treatment records, 
several VA examination reports, and personal statements.  
Subsequent to the June 2013 SSOC, the Veteran submitted 
additional VA treatment records and waived his right to have 
the AOJ readjudicate the claim.  See 38 C.F.R. §§ 20.800, 
20.1304(a) (2013).  

There is also substantial compliance with the Board's Remand 
directives.  The Board's previous May 2011 and April 2013 
remands identified inadequacies in the negative medical 
opinions of record against his knee and right shoulder 
claims, due to improper consideration of documented in-
service complaints of bilateral knee and right shoulder 
pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); 
and 38 C.F.R. § 3.159(a)(2); see also Dalton v. Nicholson, 
21 Vet. App. 23 (2007).  Due to the inadequacies in the 
negative medical opinions provided by the August 2011 VA 
examiner in November 2011, April 2012 and June 2012, the 
Board remanded this claim in April 2013 so that the examiner 
could provide adequate medical opinions on the questions of 
direct and secondary service-connection for his bilateral 
knee and right shoulder claims.  

Subsequently, the August 2011 VA examiner provided a May 
2013 addendum opinion, which found against the possibility 
of direct service connection and that expressly discusses 
several instances of the Veteran's in-service complaints of 
bilateral knee pain and right shoulder pain, as the Board 
specifically requested be considered.  Moreover, the August 
2011 VA examiner provided another addendum opinion in June 
2013, against the possibility of secondary service 
connection, finding no relationship between the knees and 
low back pain, or the right shoulder and low back pain.  
Altogether, the Board observes that the VA examinations and 
opinions appear thorough and adequate, with consideration of 
the relevant criteria and claims file.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  There was 
substantial compliance with remand instructions.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination and/or opinion with respect to 
these issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  

II.  Analysis

The Veteran contends that he has had a history of bilateral 
knee and right shoulder pain that began during active duty, 
including as due to a February 1989 car accident.  He also 
asserts that his knee and shoulder problems and low back 
problems all happened while he was in Ft. McCellan, Germany, 
such that he additionally contends his knee and shoulder 
disabilities are secondarily related to his service-
connected low back disability.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  Service connection may be granted for 
any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a 
disability requires evidence of: (1) the existence of a 
current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); see also Hickson v. West, 12 Vet. App. 247, 253 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Certain chronic 
diseases such as arthritis will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10 percent within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a) and (b).  Since the Veteran's claims were pending 
before 38 C.F.R. § 3.310(b) was amended in October 2006, the 
Board will consider the old version of the amendment, which 
clearly favors the claimant.

The Veteran presently has bilateral knee and right shoulder 
disabilities.  The most recent VA examination was conducted 
in August 2011, diagnosing right shoulder strain and 
bilateral patellofemoral syndrome of the knees.  Moreover, 
the April 2006 VA examiner diagnosed bilateral DJD of the 
knees and episodes of impingement syndrome in his right 
shoulder.  Among his current VA treatment records, a June 
2013 MRI report assesses degenerative joint disease 
(DJD/arthritis) at the patellofemoral and femorotibial joint 
compartments of both knees.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

Service treatment records show that the Veteran complained 
of bilateral knee pain on several occasions.  A February 
1977 service treatment record shows that the Veteran 
complained of bilateral knee pain and reported no relief 
from treatment.  The Veteran reported a history of knee pain 
in civilian life and no known in-service trauma.  Upon 
physical examination, there was medial and lateral 
tenderness.  The knee was stable and there was no effusion 
noted.  The Veteran was assessed as having chondromalacia 
and shin splints bilaterally.  A June 1983 service treatment 
record shows that the Veteran was seen for a laceration to 
the right knee.  An x-ray was taken of the right knee which 
showed that the tendons were grossly intact.  Three days 
later, he was seen for follow-up of the right knee.  Though 
the service treatment record is for the most part illegible, 
it appears that a 2 centimeter wound on the right knee was 
noted and that it was moderately inflamed but did not appear 
to be infected.  By July 1983, he was issued a Physical 
Profile for a "healing laceration" of the right knee.  
Annual examination reports in October 1983, April 1986 and 
September 1989, the Veteran denied any complaints of swollen 
or painful joints.  Later in service, in March 1989, the 
Veteran was noted to have hit the dash of a car with his 
knees during a February 1989 motor vehicle accident (MVA), 
but importantly, there was no indication in the service 
treatment record of any objective injury to the knees or 
further treatment of the knees through his discharge in 
December 1989.

Service treatment records also show that the Veteran 
complained right shoulder pain on two occasions.  A February 
1980 service treatment record shows that the Veteran 
complained of right shoulder pain with "tingling from 
shoulder to hand," although he also stated "he did not hurt 
in any way."  Objectively, the anterior cuff was tender.  On 
annual examination reports in October 1983, April 1986 and 
September 1989, the Veteran denied any complaints of swollen 
or painful joints.  A February 1989 service treatment record 
showed that the Veteran was treated for right shoulder pain 
following an auto accident, but showed no diagnoses for any 
right shoulder disorder or injury, and no subsequent 
treatment through his discharge.  

There is no contention or indication of arthritis of the 
knees or the right shoulder within one year of separation, 
i.e., by December 1990.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Despite indications of in-service incurrence of bilateral 
knee and right shoulder disabilities, the preponderance of 
the evidence is against a finding that the Veteran's current 
knee and right shoulder disabilities are attributable to his 
active military service.  See Shedden, 381 F.3d at 1163 
(service connection requires a relationship or nexus between 
the current disability and any injury or disease during 
service).  

In making this determination, the Board does not consider 
the August 2006 and November 2011 (by the August 2011 VA 
examiner) VA medical opinions against direct service 
connection for the claimed bilateral knee and right shoulder 
disabilities, because they are inadequate.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 
21 Vet. App. 120, 124 (2007).  These opinions ignored the 
Veteran's competent lay statements of bilateral knee pain 
and right shoulder pain during active duty service.  See 
Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 310; and 
38 C.F.R. § 3.159(a)(2).  

Following a Board remand to obtain adequate opinions, the 
August 2011 VA examiner offered a negative nexus opinion in 
a May 2013 VA addendum opinion report.  Specifically, the 
May 2013 medical opinion states, "The claimed condition 
[(bilateral knee condition and right shoulder condition)] 
was less likely than not (less than 50 percent probability) 
incurred in or caused by the claimed in-service injury, 
event or illness."  The opinion then reasoned that:

STRs [(service treatment records)] show 
complaints of bilateral knee pain in February 
1977, diagnosed as chondromalacia.  No further 
notes regarding the knee found until June of 1983 
when he was treated for a knee laceration.  X-ray 
was negative.  Denied knee complaints of annual 
exam of April 1986.  No evidence for any chronic, 
ongoing complaints regarding the knee during 
active duty.

Regarding the right shoulder, STRs show complaint 
of pain on February 7, 1980.  He complained of 
arm pain following an MVA [(motor vehicle 
accident)] on February 13, 1989.  Denied shoulder 
problems on annual exam of April 24, 1986.  No 
evidence for any chronic, ongoing shoulder 
complaints in service.  

Thus, the Board finds the May 2013 negative nexus opinion is 
highly probative evidence against the claims, given the VA 
examiner's review of the claims file, and discussion of the 
rationale of the opinion, because it expressly discusses 
several instances of the Veteran's in-service complaints of 
bilateral knee pain and right shoulder pain.  See Nieves-
Rodriguez, 22 Vet. App. 295.  Additionally, the examiner 
noted a lack of chronic, ongoing complaints of bilateral 
knee and left shoulder pain in service.

The examiner did not note the lack of evidence following 
service discharge of ongoing complaints; however, the Board 
does not find that such negatively impacts the medical 
opinion.  Rather, it would support the examiner's 
conclusion.

On this note, the Veteran underwent a VA examination in 
March 1990, and the examiner wrote that examination of the 
musculoskeletal system was normal.  Additionally, a November 
1993 Report of Medical Examination shows that clinical 
evaluations of upper and lower extremities were normal.  
Thus, approximately four years following service discharge, 
clinical evaluations of these areas were normal.  This tends 
to make it less likely that the Veteran was having ongoing 
symptoms following service discharge.  

There are 1999 VA treatment records, showing that the 
Veteran was complaining of symptoms other than 
musculoskeletal symptoms.  In May and June 1999, the Veteran 
was asking VA to provide him with a statement to return to 
military reserve duty, but notes that he was told he had to 
address his medical problems first.  The Board notes that 
when addressing his medical symptoms, the Veteran was not 
reporting bilateral knee or left shoulder pain.  Rather, his 
symptoms involved gastrointestinal ones.  He was diagnosed 
with a psychiatric disorder and sleep apnea at this time.  
In a September 1999 record, it shows the following report by 
a medical professional:

[The Veteran] is a 51 year old male who presents 
to the clinic for anemia; relates needs statement 
relating total and temporary for 1 yr to draw 
disability, is in financial diff[iculty] about to 
lose his house; has statement from Dr. [CP] 
relates 6 mo[nth]s disability for anemia/GI bleed; 
has had EGD/colonoscopy which showed multiple 
polyps, diverticuli; relates receiving 2 units of 
blood after EGD/colonoscopy 8/21/99; relates being 
unable to work since Jan 99 due to his condition.

See also September 2, 1999, letter from a VA physician 
stating that the Veteran is totally and temporarily disabled 
due to chronic gastrointestinal bleeding and anemia.  

Thus, this shows that the Veteran had multiple medical 
symptoms complaints which did not involve his bilateral 
knees or left shoulder, and tends to make it less likely 
that the Veteran was having continuing symptoms following 
service discharge.  The first documentation of left knee 
pain was in September 1999.  The examiner concluded that the 
left knee was "stable."  The Veteran underwent x-rays in 
November 1999.  Written on the clinical history was that the 
Veteran had persistent bilateral knee pain with stiffness 
and back pain for six weeks following a fall.  Such evidence 
tends to show that the Veteran injured his knees six weeks 
prior in a fall.

The Board acknowledges that the Veteran is competent to have 
experienced bilateral knee pain and right shoulder pain 
during active duty and a continuity of pain symptoms since 
service.  See Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. 
303; and 38 C.F.R. § 3.159(a)(2).  Acknowledging the 
Veteran's long-standing history of in-service and post-
service pain symptoms, nonetheless, he is not competent to 
ascribe these symptoms to a particular diagnosis of any 
chronic knee or shoulder disability, including to his recent 
diagnoses of bilateral knee DJD, and right shoulder strain 
and impingement syndrome.  He is likewise not competent to 
etiologically link his current bilateral knee and right 
shoulder symptoms to his active duty service.  There is no 
indication he has the specialized medical expertise 
necessary to make such determinations.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are 
not conditions capable of lay diagnosis).  In contrast, the 
probative negative medical opinion in May 2013 against his 
claims was provided by a VA physician who had specialized 
medical expertise, as well as relying upon independent 
physical evaluation and diagnostic testing, such as 
performed by the VA examiners, including x-ray testing.  

However, even assuming the Veteran's lay statements to be 
competent, nonetheless, the Board does not find his 
assertions of a continuity of bilateral knee and right 
shoulder symptoms beginning in service to be credible.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability, including during service and since, 
even where not corroborated by contemporaneous medical 
evidence such as treatment records, but also indicating the 
Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence).  Even during service, the Board 
emphasizes that on annual examination reports in October 
1983, April 1986 and September 1989, the Veteran denied any 
complaints of swollen or painful joints.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence 
has greater probative value than history as reported by the 
veteran).  Indeed, he made no reference to a history of 
having any joint pain whatsoever when he was evaluated by VA 
in March 1990, shortly after discharged from service and 
soon after his February 1989 in-service MVA.  Id.  He was 
well enough to enter the National Guard in approximately 
1993.  When seen in early 1999, the Veteran was reporting 
multiple medical symptoms, which did not include 
musculoskeletal symptoms.  At a March 2003 VA treatment 
session, he also provided an inconsistent account that his 
right shoulder pain began only two years prior, in 
approximately 2001, thus not in service.  Also, he denied 
any joint pain, swelling or stiffness at several VA 
treatment sessions throughout July 2009, August 2009, and 
October 2009.  Finally, it is also noteworthy that he made 
no reference to having bilateral knee and right shoulder 
problems when he filed his initial claim for benefits in 
January 1990.  See Shaw v. Principi, 3 Vet. App. 365 (1992) 
(a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim).  

The Board finds the Veteran's lay statements, concerning the 
history of his bilateral knee and right shoulder symptoms, 
are not credible, and thus not probative in support of his 
claims.  Because there is no other competent and credible 
evidence in support of his claims, there is no possible 
means of attributing such disorders to his active duty 
military service.  The Board concludes that the evidence 
does not support the claims for direct service connection.

As for secondary service-connection, the overall medical 
opinion evidence of record does not support the Veteran's 
claims.  In making this determination, the Board does not 
consider the June 2012 VA medical opinion (by the August 
2011 VA examiner) against secondary service-connection.  
Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. 
at 124.  The examiner did not consider the Veteran's long-
standing complaints of pain in the knees and right shoulder, 
inasmuch as such pain may have been caused or aggravated by 
the service-connected low back disability.  See Jandreau, 
492 F.3d at 1377; Barr, 21 Vet. App. at 310; and 38 C.F.R. 
§ 3.159(a)(2).  

Following a Board remand, the August 2011 VA examiner 
provided an addendum opinion in June 2013 against the 
possibility of secondary service connection.  The June 2013 
addendum opinion stated that the Veteran's "claimed 
condition is less likely than not (less than 50 percent 
probability) proximately due to or the result of the 
Veteran's service-connected condition."  The examiner 
reasoned:

"There is no demonstrated causal relationship 
between his knee and shoulder and his back 
problems.  There is no biomechanical or anatomic 
relationship between the low back and the 
shoulders and knees sufficient to result in 
chronic conditions of these joints with the 
exception of severe lumbar radiculopathy which 
could theoretically result in leg muscle weakness 
leading to knee stress.  This is not the case 
with this Veteran."

Because the examiner reasoned that there is no demonstrated 
causal or biomechanical or anatomical relationship between 
his knees his back problems, or between his right shoulder 
and his back problems, this necessarily precludes the 
possibility that his service-connected low back disability 
either proximately caused or proximately aggravated his 
current bilateral knee DJD and/or his current chronic right 
shoulder disability.  38 C.F.R. § 3.310.

Regarding the claim for secondary service connection, 
medical evidence is usually, though not always, required to 
associate a claimed condition with a service-connected 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and 
McQueen v. West, 13 Vet. App. 237 (1999).  The Board finds 
medical evidence is needed to establish secondary service 
connection in the instant case, since there is no indication 
that the Veteran is competent to attribute his orthopedic 
pain symptoms from current bilateral knee arthritis and 
chronic right shoulder disability to any service-connected 
disability, let alone his service-connected low back 
disability, either for the notion that these bilateral knee 
and right shoulder disabilities are causally related to or 
aggravated by his service-connected low back disability.  
These are inherently complex medical determinations that 
require specialized medical expertise, which there is no 
indication that he possesses.  The Board finds his lay 
statements regarding secondary service connection for his 
current bilateral knee and right shoulder disabilities are 
not competent.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009); Jandreau, 492 F.3d at 1377; and Woehlaert 
v. Nicholson, 21 Vet. App. 456, 462 (2007).  Since the Board 
does not find the Veteran's lay statements to be competent 
to establish the missing elements of the secondary service-
connection aspects of his claims, there is no need to next 
consider the credibility of his lay statements in this 
regard.  See Buchanan v. Nicholson, 451 F.3d 1331.

In light of the above discussion, the Board concludes that 
the evidence does not support the claims for service 
connection and there is no doubt to be otherwise resolved.  
As such, the appeal is denied.


ORDER

The claim for service connection for bilateral knee 
degenerative joint disease, including as secondary to the 
service-connected low back pain, is denied.

The claim for service connection for a chronic right 
shoulder disability, identified as right shoulder strain and 
impingement syndrome, including as secondary to the service-
connected low back pain, is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


